747 N.W.2d 291 (2008)
John Robert FISHER and Joann Fisher, Plaintiffs/Counter-Defendants-Appellants,
v.
CORNELL ENGINEERING, Robert Danielson, Michael Henderson, and Motorcity Muscle, Defendants/Counter-Plaintiffs, and
D & S Engine Specialists, Inc., Defendant/Counter-Plaintiff-Appellee.
Docket No. 135681. COA No. 270252.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the application for leave to appeal the October 18, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.